DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 3/18/2020. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Marcu (US 2002/0046018), Galitsky et al. (Finding Maximal Common Sub-parse Thickets for Multi-sentence search), Galitsky et al. (Text Classification into Abstract Classes Based on Discourse Structure), Galitsky et al. (Text Integrity Assessment: Sentiment Profile vs Rhetoric Structure), Galitsky et al. (Text Classification Based on Deep Textual Parsing), , Galitsky et al. (A novel approach for classifying customer complaints through graphs similarities in argumentative dialogues), Thione et al. (Thione, US  
Galitsky et al. and Marcu teach the discourse tree comprising nonterminal nodes representing a rhetorical relationship between two fragments. Galitsky further teaches a verb signature comprising a sequence of thematic roles. Kimelfeld teaches having sematic roles within a tree structure. Thione teaches discourse structure theory wherein entity phrases are indexed via predicate-argument information. Scodary teaches a lack of sufficient response in a list of agents, in a distributed environment, wherein the routing history is stored, and a predictive model trained, and response based on the distributed knowledge generated. Freeman teaches incompetent response identification, and distributed incompetence based escalation, wherein natural language processing is performed on a body of text fragments/conversation from a user, failed intent acknowledgement and generating a response to a user. Ma teaches a plurality of agent recommendations based on a deep neural network and predicted answers 
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A computer-implemented method for determining a presence of distributed incompetence by analyzing a communicative discourse tree, the method comprising: 
accessing a body of text comprising fragments, wherein at least one fragment comprises a verb and a plurality of words, each word comprising a role of the words within the fragment, wherein each fragment is an elementary discourse unit; 
generating a discourse tree that represents rhetorical relationships between the fragments, wherein the discourse tree comprises a plurality of nodes, each nonterminal node representing a rhetorical relationship between two of the fragments, each terminal node of the nodes of the discourse tree is associated with one of the fragments; 
matching each fragment that has a verb to a verb signature; 

computing a probability of a presence of distributed incompetence in the body of text by applying a predictive model to the communicative discourse tree, wherein the predictive model is trained to detect a level of distributed incompetence; 
identifying the body of text as containing distributed incompetence responsive to determining that the probability is past a threshold; 
generating a response based on the identification of distributed incompetence; and 
inserting the generated response into a conversation associated with the body of text.”
Independent claims 8 and 15 sets forth similar limitations as independent claim 1, and is thus allowed based on similar reasons and rationale.
Dependent claims 2-7, 9-14 and 16-20 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
	2/11/2022
lms